             Case 1:20-cv-01595 Document 1 Filed 06/17/20 Page 1 of 8




                            IN THE UNITED STATES DISTRICT
                              COURT FOR THE DISTRICT OF
                                      COLUMBIA


                                                     )
 RICHARD A. GRECO                                    )
 GBX Group                                           )
 2101 Superior Avenue, Suite 300                     )
 Cleveland, Ohio 44114                               )
                                                     )
                              Plaintiff,             )
                                                     )
  v.                                                 )      Civil Case No. _____________
                                                     )
 INTERNAL REVENUE SERVICE                            )
 1111 Constitution Avenue, N.W.                      )
 Washington, D.C. 20224,                             )
                                                     )
                              Defendant.             )
                                                     )


                COMPLAINT FOR DECLARATORY AND INJUNCTIVE
                                 RELIEF

       1.      Plaintiff, Richard A. Greco, brings this action against Defendant, the Internal

Revenue Service (“Defendant” or “IRS”), to compel compliance with the Freedom of Information

Act (“FOIA”), 5 U.S.C. § 552, as amended, and the Administrative Procedure Act (“APA”), 5

U.S.C. §§ 701 et seq.

                                JURISDICTION AND VENUE

       2.      This Court has jurisdiction over this case pursuant to 5 U.S.C. § 552(a)(4)(B).

This Court also has jurisdiction over this case pursuant to 28 U.S.C. § 1331 and 5 U.S.C. § 702.

       3.      Venue is proper in this district pursuant to 5 U.S.C. § 552(a)(4)(B).
             Case 1:20-cv-01595 Document 1 Filed 06/17/20 Page 2 of 8




                                           PARTIES

       4.      Plaintiff is an attorney, the representative under power of attorney for GBX Group,

and admitted to practice in Ohio (Bar No. 0017177). His office is located at 2101 Superior

Avenue, Suite 300, Cleveland, Ohio 44114.

       5.      Defendant is an executive agency of the United States government and is

headquartered at 1111 Constitution Avenue, N.W., Washington, D.C. 20224. Defendant is an

agency within the meaning of 5 U.S.C. § 552(f)(1) and is subject to the requirements of the FOIA.

Defendant has possession and control over the records that Plaintiff seeks under the FOIA.

       6.      Because Defendant is an agency of the United States of America, copies of the

summons and complaint must also be mailed to the United States of America: c/o The Honorable

William P. Barr, Attorney General of the United States of America, U.S. Department of Justice,

950 Pennsylvania Avenue, N.W., Washington, D.C. 20530; and United States Attorney for the

District of Columbia, 555 Fourth Street, N.W., Washington, D.C. 20530.

                                 STATUTORY FRAMEWORK

       7.      The FOIA requires federal government agencies to release requested agency

records to the public unless one or more specific statutory exemptions apply.           5 U.S.C.

§ 552(a)(3)(A).

       8.      Records are agency records subject to the FOIA if the agency created or obtained

them and the agency controlled them at the time the FOIA request is made. U.S. Dep’t of Justice

v. Tax Analysts, 492 U.S. 136, 144-45 (1989).

       9.      An agency has twenty (20) working days after receipt of a FOIA request in which

to determine whether to comply with the request. The agency must then immediately notify the




                                                2
             Case 1:20-cv-01595 Document 1 Filed 06/17/20 Page 3 of 8




requester of its determination and reasons therefor and of the right of the requester to appeal an

adverse determination to the agency’s head. 5 U.S.C. § 552(a)(6)(A)(i).

       10.     In “unusual circumstances,” the twenty (20) working day time limit “may be

extended by [a] written notice” that sets forth the date a determination is expected to be sent.

5 U.S.C. § 552(a)(6)(B)(i). Generally, such notice may not provide for an extension of more than

ten (10) working days. Id.

       11.     The agency must notify the requester if the request cannot be processed within

such extended period of time and must provide the requester (i) the opportunity to limit the scope

of the request so it can be processed within such time or (ii) the opportunity “to arrange with the

agency an alternate time frame for processing the request or a modified request.” 5 U.S.C.

§ 552(a)(6)(B)(ii).

       12.     If the agency fails to comply with the time limit provisions, the requester “shall be

deemed to have exhausted his administrative remedies.” 5 U.S.C. § 552(a)(6)(C)(i).

       13.     If the agency can show “exceptional circumstances” and “that the agency is

exercising due diligence in responding to the request, the court may retain jurisdiction and allow

the agency additional time to complete its review of the records.” 5 U.S.C. § 552(a)(6)(C)(i). A

refusal to modify the request or arrange an alternate time frame is a consideration in determining

whether “exceptional circumstances” exist. 5 U.S.C. § 552(a)(6)(B)(ii).

       14.     This Court has jurisdiction upon receipt of a complaint “to enjoin the agency from

withholding agency records and to order the production of any agency records improperly

withheld from the complainant.” 5 U.S.C. § 552(a)(4)(B).




                                                 3
             Case 1:20-cv-01595 Document 1 Filed 06/17/20 Page 4 of 8




                                  PLAINTIFF’S FOIA REQUESTS

       15.     Plaintiff is seeking the production of documents and records under eight (8)

properly made FOIA requests dated June 7, 2019 (“FOIA Requests”, attached as Exhibits A.1,

B.1, C.1, D.1, E.1, F.1, G.1, and H.1) to the Declaration of Richard A. Greco, dated June 17, 2020

(“Greco Declaration”), attached hereto as Attachment A), each relating to different taxpayers.

       16.     In the FOIA Requests, Plaintiff specifically requested:

               1.      The Examination Division Administrative File (the “Administrative
       File”) for the Examinations. The requested file includes any worksheets, work
       papers, notes, emails, documents, memoranda, letters, computations and other
       materials prepared or accumulated relative to the Audit by employees of the IRS
       and any other governmental agency. This request also includes internal documents,
       memoranda, memoranda of all interviews of persons regarding the charitable
       contributions by the Taxpayer, copies of all statements (sworn or otherwise) given
       by individuals in connection with the Audit, including, without limitation, notes,
       emails documents, memoranda, and internal documents relating to the Case
       Activity record, written reports and recommendations concerning the proposed
       adjustment of partnership items and penalties, and any other information that is
       related to the determinations by the IRS as set forth in the Revenue Agent Audit
       Report.

               2.      Any documents (electronic or otherwise) relative to the Examination
       that may have been prepared by specialist agents, engineers, or valuation
       specialists, and materials created as specialty case files, desk files, or as group files,
       which are not otherwise included in the Administrative File. This request includes
       any emails, work papers, notes, documents, memoranda, transmittal letters, reports,
       documents describing or recording interviews, or other materials prepared or
       accumulated relevant to the Examinations.

               3.      Any documents (electronic or otherwise) relative to the Examination
       that may have been prepared by persons not employed by the Internal Revenue
       Service, including consultants, appraisers, economists, engineers, and any other
       specialists retained for this case and which are not otherwise included in the
       Administrative File. This request includes any emails, work papers, notes
       documents, memoranda, transmittal letters, reports, documents describing or
       recording interviews, or other materials prepared or accumulated relevant to the
       Examination.

               4.      Any documents (electronic or otherwise) relative to the Examination
       that include information and documents obtained pursuant to informal requests or
       summonses issued to third parties (including a list of all third party contacts made


                                                   4
             Case 1:20-cv-01595 Document 1 Filed 06/17/20 Page 5 of 8




       in the course of the examination) that are not otherwise included in the
       Administrative File.

               5.      Any documents (electronic or otherwise) relative to the Examination
       that are representative of requests to extend the statute of limitations by the Internal
       Revenue Service. This request includes any emails, work papers, notes documents,
       memoranda, transmittal letters, reports, documents describing or recording
       interviews, or other materials prepared or accumulated relevant to the Examination.

               6.      Any documents (electronic or otherwise) relative to the Examination
       that demonstrate contacts of third parties by IRS officers, employees, or other
       agents that have already occurred or are scheduled to occur during the pendency of
       this audit. This request includes any notes made by IRS officers, employees, or
       other agents during, or as a result of, such third party interviews, including, without
       limitation, interviews with [various tax-exempt public charities]. This request
       encompasses the Administrative File and any files maintained by IRS consultants,
       appraisers, economists, engineers, and any other specialists retained for this case,
       which are not otherwise included in the Administrative File.

       17.       IRS Disclosure Manager Leon Wells sent responses, dated July 2, 2019, to the

FOIA Requests (“Initial IRS Responses”, attached to the Greco Declaration as Exhibits A.2, B.2,

C.2, D.2, E.2, F.2, and H.2), stating that the IRS received the FOIA Requests on June 7, 2019, or

June 10, 2019.

       18.       Each of the Initial IRS Responses requested an additional ten (10) business days

to respond to each of the FOIA Requests. Id. Each of the Initial IRS Responses also requested

varying amounts of additional time—beyond the ten days—to respond. Id.

       19.       On several subsequent occasions, IRS Senior Disclosure Specialist Fate Merriam

sent follow-up responses to Plaintiff, which generally acknowledged the earlier requests for

additional time in the Initial IRS Responses, explained that the IRS was still working on the FOIA

Requests and needed additional time to review the documents, and stated that the IRS would

contact Plaintiff if it was unable to complete the request by a specified date. Id. These responses

were dated September 10, 2019 (attached to the Greco Declaration as Exhibits A.3, B.3, C.3, D.3,

E.3, F.3, G.2, and H.3), November 21, 2019 (attached to the Greco Declaration as Exhibits A.4,


                                                  5
             Case 1:20-cv-01595 Document 1 Filed 06/17/20 Page 6 of 8




B.4, C.4, D.4, E.4, F.4, G.3, and H.4), January 28, 2020 (attached to the Greco Declaration as

Exhibits A.5, B.5, C.5, D.5, E.5, F.5, G.4, and H.5), and May 26, 2020 (attached to the Greco

Declaration as Exhibits A.6, B.6, C.6, D.6, E.6, F.6, G.5, and H.6). Pursuant to the most recent

responses dated May 26, 2020, Ms. Merriam explained that she will contact Plaintiff by August

28, 2020 if she is unable complete the FOIA Requests.

       20.     Defendant has requested substantial additional time to respond to the FOIA

Requests, but has not denied access to the requested items.

       21.     Plaintiff did not agree to Defendant’s repeated requests for additional time.

       22.     As of the date of this Complaint, Defendant has not disclosed any of the

documents and records requested by the FOIA Requests.

       23.     Because Defendant failed to comply with the FOIA time limit provisions to

provide documents and records to Plaintiff in response to the FOIA Requests, Plaintiff has

exhausted his administrative remedies in accordance with 5 U.S.C. § 552(a)(6)(C)(i).

       24.     Plaintiff is entitled to reasonable attorneys’ fees and costs of maintaining this

action pursuant to 5 U.S.C. § 552(a)(4)(E).

                                     CAUSE OF ACTION
                                 (Production Under the FOIA)

       25.     Plaintiff reasserts and incorporates by reference paragraphs 1-24.

       26.     Plaintiff properly requested records within Defendant’s control and possession in

accordance with the FOIA.

       27.     Plaintiff is entitled under the FOIA to access the requested records.

       28.     Defendant has failed to comply with statutory deadlines imposed by the FOIA.

       29.     Defendant wrongfully withheld the requested records in violation of the FOIA.




                                                 6
             Case 1:20-cv-01595 Document 1 Filed 06/17/20 Page 7 of 8




       30.     Plaintiff has exhausted his administrative remedies with regard to the records

Defendant has failed to produce.



                                     CAUSE OF ACTION
                                      (APA Violation)

       31.     Plaintiff reasserts and incorporates by reference paragraphs 1-24.

       32.     Plaintiff properly requested records within Defendant’s control and possession in

accordance with the FOIA.

       33.     Plaintiff is entitled under the FOIA to access the requested records.

       34.     Defendant’s failure to respond timely to Plaintiff’s FOIA request constitutes agency

action unlawfully withheld and unreasonably delayed, in violation of the APA. Defendant’s failure

to timely respond is arbitrary, capricious, an abuse of discretion, not in accordance with law and

without observance of procedure required by law, all in violation of the APA.

                                    PRAYER FOR RELIEF

         WHEREFORE, Plaintiff prays that this Court:

       a.      declare that Defendant’s failure to disclose the records requested by Plaintiff is

unlawful;

       b.      enjoin Defendant from withholding and order Defendant to disclose the requested

records to Plaintiff, in accordance with 5 U.S.C. § 552(a)(4)(B);

       c.      award Plaintiff his costs and reasonable attorneys’ fees, in accordance with 5 U.S.C.

§ 552(a)(4)(E); and

       d.      grant such other and further relief as the Court may deem just and proper.




                                                 7
           Case 1:20-cv-01595 Document 1 Filed 06/17/20 Page 8 of 8




Respectfully submitted,


/s/ George M. Clarke III
George M. Clarke III
(D.C. Bar No. 480073)
Baker & McKenzie LLP
815 Connecticut Avenue, N.W.
Washington, D.C. 20006-4078
Phone: (202) 835-6184
Fax: (202) 416-7184


Dated: June 17, 2020




                                      8
